Order issued November    3      , 2012




                                          In The
                                 Tourt ifApprats
                      JIiiftI   EliMrirt øfa'rxasatDallas
                                   No. 05-12-01462-CV


                 COASTAL FLYING CLUB, LLC, ET AL., Appellants

                                            V.

                     ROBERT H. CHAMBERS, ET AL., Appellees


                                         ORDER

      We DENY the November 14, 2012 motion to dismiss filed by appellee, Robert H. Chambers.
                                                /


                                                   ELIZA ETH LANG-MIERS
                                                   JUSTICE